
	
		II
		112th CONGRESS
		2d Session
		S. 2897
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the reliquidation of certain entries of
		  orange juice from Brazil, and for other purposes.
	
	
		1.Reliquidation of certain
			 orange juice entries
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after the date of the enactment of this Act,
			 liquidate or reliquidate the entries listed in subsection (c) in accordance
			 with the final results of the administrative reviews undertaken by the
			 International Trade Administration of the Department of Commerce with respect
			 to the antidumping duty order on certain orange juice from Brazil (Case Number
			 A–351–840) and covering the periods from August 24, 2005, through February 28,
			 2007, and from March 1, 2007, through February 29, 2008.
			(b)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry under subsection (a) shall be paid
			 by U.S. Customs and Border Protection not later than 90 days after such
			 liquidation or reliquidation with interest.
			(c)Affected
			 EntriesThe entries referred to in subsection (a) are the
			 following:
				
					
						
							Entry
					 NumberDate of Entry
							
							032–0354213–312/14/2006
							
							032–0358707–004/05/2007
							
							032–0362302–407/09/2007
							
						
					
				
			2.Prohibition on
			 collection of certain payments made under the Continued Dumping and Subsidy
			 Offset Act of 2000
			(a)In
			 GeneralNotwithstanding any other provision of law and except as
			 provided in subsection (c), neither the Secretary of Homeland Security nor any
			 other person may require repayment of, or attempt in any other way to recoup,
			 any payments described in subsection (b) in an attempt to offset any amount to
			 be refunded pursuant to section 1.
			(b)Payments
			 DescribedPayments described in this subsection are payments of
			 antidumping duties made pursuant to the Continued Dumping and Subsidy Offset
			 Act of 2000 (section 754 of the Tariff Act of 1930 (19 U.S.C. 1675c), repealed
			 by subtitle F of title VII of the Deficit Reduction Act of 2005 (Public Law
			 109–171; 120 Stat. 154)) that were assessed and paid on imports of goods
			 covered by section 1 when the entries for those goods were originally
			 liquidated.
			(c)LimitationNothing
			 in this section shall be construed to prevent the Secretary of Homeland
			 Security, or any other person, from requiring repayment of, or attempting to
			 otherwise recoup, any payments described in subsection (b) as a result of a
			 finding of false statements or other misconduct by a recipient of such a
			 payment.
			
